Citation Nr: 0724264	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for prostate cancer and 
residuals, to include cystitis, a bladder resection, a 
urethral stricture, chronic proctitis and impotency; due to 
exposure to 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; picloram; and/or arsenic.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran has a history of prostate cancer, according to 
private treatment records from May 1999 to December 2003.  
The veteran is seeking to establish entitlement to service 
connection for residuals of this cancer to include cystitis, 
residuals of a bladder resection, a urethral stricture, 
chronic proctitis and impotency.  He contends that his cancer 
and the residuals thereof are due to exposure to 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; picloram; 
and/or arsenic.  

The veteran concedes that he did not serve in Vietnam.  He 
holds, however, that he was exposed to 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; picloram; and/or arsenic 
while on active duty in the United States.  Evidence secured 
by the appellant indicates that at least a portion of Fort 
Riley, Kansas, was contaminated with arsenic.  There is no 
evidence at this point of either arsenic or any herbicide use 
at Fort Riley during the time period the veteran was 
stationed there, i.e., from July 1967 to July 1969.  

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002), VA has an 
affirmative duty to assist the veteran.  In this regard, 
while the RO did contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) concerning whether 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; and/or 
picloram were used at Fort Ord, there is no evidence that the 
JSRRC was queried as to whether arsenic was used at Fort Ord.  
Further, there is no evidence that the RO attempted to 
confirm whether either 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; picloram; and/or arsenic were used at 
Fort Riley from July 1967 to July 1969.  On remand, the RO 
must conduct this development.  If confirmation is obtained 
as to the presence of 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; picloram; and/or arsenic at either 
location during the term of the veteran's duty periods there 
he is to be afforded a VA examination to determine whether a 
link exists between his claimed disorders and any inservice 
exposure. 

Accordingly, the case is REMANDED for the following action:

1.  This remand, a copy of the veteran's 
DD 214, and other pertinent service 
personnel records should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  The JSRRC should 
be requested to provide any additional 
information that might verify that 2,4-D; 
2,4,5-T and its contaminant TCDD; 
cacodylic acid; picloram; and/or arsenic 
were tested, sprayed, or stored at Fort 
Riley, Kansas, at any time between July 
1967 to July 1969; or that arsenic was 
present at Fort Ord, California from 
November 1966 to February 1967.  The JSRRC 
must also be requested to address whether 
2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; picloram; and/or arsenic 
was used on even a small scale, such as in 
brush clearing, on either Fort.  If the 
JSRRC is aware of another Governmental 
body that may have evidence that would 
support the appellant's claim they must 
identify that body, and the RO should 
undertake appropriate development.

2.  If, and only if, verification of 
either herbicide or arsenic use is 
obtained for the aforementioned places and 
dates, the veteran is to be afforded a VA 
examination to determine the nature and 
etiology of his prostate cancer and 
residuals thereof.  Send the claims folder 
to the examiner for review in conjunction 
with the examination.  Following the 
examination the examiner must opine 
whether it is at least as likely as not, 
that is, is there a 50/50 chance, that the 
veteran's prostate cancer and residuals, 
to include cystitis, residuals of a 
bladder resection, a urethral stricture, 
chronic proctitis and impotency, are 
related to service.  A complete rationale 
must be provided for any opinion offered.  
All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO must readjudicate 
the question of entitlement to service 
connection.  The RO is advised that it is 
to make any determination based on the 
laws and regulations in effect at the time 
of its decision, to include any further 
changes in VA's statutory duty to assist 
the veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received, any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  If the veteran 
fails to show for any scheduled VA 
examination, the RO must include evidence 
documenting that failure to report, and 
the SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

